Citation Nr: 1028233	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to September 
1949 and from November 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in December 2009, 
wherein it was remanded for additional development.  The case was 
returned to the Board for appellate consideration.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is medical evidence of record causally relating the 
Veteran's bilateral sensorineural hearing loss disability to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2006 and May 2009, 
from the agency of original jurisdiction (AOJ) to the appellant.  
These letters explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to service connection, as well 
as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, the letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous 
system, will be presumed to have been incurred in, or aggravated 
by, active service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Analysis

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has bilateral sensorineural hearing 
loss disability that is causally related to noise exposure he 
experienced in service.  The Veteran reported a history of 
military noise exposure due to combat exposure and his work as a 
radio repairman.  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the circumstances 
of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his August 2006 and April 2010 VA 
examinations confirm that he has sufficient hearing loss in both 
his ears to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the Veteran had 
auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 
Hertz at 40 decibels or greater in each ear.  

The Board acknowledges that the Veteran had normal hearing at his 
discharge from service, and that the August 2006 examiner noted 
that the Veteran's bilateral hearing loss could not be attributed 
to a specific date or circumstance during the Veteran's military 
service, including at his discharge examination.  However, this 
is not determinative as to whether his current bilateral hearing 
loss is etiologically related to his military service and does 
not preclude service connection in this case.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . a 'disability' for 
which compensation may be paid, provided that the requirements 
for service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds that the Veteran is competent and credible to 
report his having experienced bilateral hearing loss since 
service.  The opinion rendered in the August 2006 VA examination 
report, that it was not possible to isolate an in-service 
etiology of the Veteran's hearing loss, since his whisper voice 
evaluation at the time of separation revealed his hearing to be 
within normal limits, is not sufficient to negate the Veteran's 
competent and credible report of continuity of symptomatology of 
bilateral hearing loss since service.  Further, the Board notes 
that the November 2008 VA audiologist and April 2010 VA examiner 
found that his hearing loss was likely due to noise exposure 
during the Veteran's service; in particular, the April 2010 VA 
examiner found that the absence of detailed military audiological 
evaluations made it difficult to eliminate in-service noise 
exposure as a cause of the Veteran's bilateral hearing loss.  
Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's favor, 
finds that service connection is warranted for bilateral hearing 
loss disability.

When the evidence favorable to the claim is considered, it is at 
least as likely as not that the Veteran's current bilateral 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  Thus, service connection 
for bilateral hearing loss is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection of bilateral hearing loss is 
granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


